      Case 2:20-cv-00849-DMC Document 18 Filed 11/25/20 Page 1 of 2



 1   Robert C. Weems (SBN 148156)
     WEEMS LAW OFFICES
 2   526 3rd St., Ste. A-2
     San Rafael, CA 94901
 3
     Ph: (415) 881-7653
 4   Fx: (866) 610-1430
     rcweems@weemslawoffices.com
 5
 6   Attorney for Plaintiff
 7
 8
 9
10
                              UNITED STATES DISTRICT COURT
11
                          FOR THE EASTERN DISTRICT OF CALIFORNIA
12
                                    SACRAMENTO DIVISION
13
14
     DELORES DIANN WEBBER,                       Case No: 2:20-cv-00849-DMC
15
             Plaintiff,
16                                               STIPULATION AND ORDER FOR
     v.                                          EXTENSION OF TIME
17
     Commissioner of Social Security,            [Fed.R.Civ.P. 6]
18
             Defendant
19
20          WHEREAS, Plaintiff’s Counsel of Record, Robert C. Weems, requires a second
21   extension of time to finalize plaintiff’s motion for summary judgment in order to
22   continue revisions to the draft motion in order to further develop arguments related to an
23   issue not previously identified during review of the administrative record and initial
24   drafting, which issue may be dispositive;
25          WHEREAS, Defendant’s Counsel of Record does not believe that a brief delay to
26   permit Mr. Weems to finalize Plaintiff’s motion will prejudice the Commissioner; and,
27          WHEREAS, Mr. Weems anticipates he can finalize Plaintiff’s motion within
28   twenty-one (21) days and is not requesting this extension for an improper purpose but to
                                              1
     Stipulation and Order
      Case 2:20-cv-00849-DMC Document 18 Filed 11/25/20 Page 2 of 2



 1   meet his professional obligations to this Court and avoid prejudice to Plaintiff. See,
 2   FRCP 11; Unioil, Inc. v. E.F. Hutton & Co., 809 F.2d 548, 558 (9th Cir. 1986).
 3          NOW, WHEREFORE, the Parties agree good cause exists for and, subject to the
 4   Court’s approval, stipulate to a 21-day extension of time for Plaintiff to file her motion
 5   for summary judgment in this action. The revised due date for the filing of plaintiff’s
 6   motion for summary judgment is December 15, 2020
 7   SO STIPULATED AND AGREED:
 8    For Plaintiff:                                    For Defendant:
 9    WEEMS LAW OFFICES                                 MCGREGOR W. SCOTT
                                                        United States Attorney
10                                                      DEBORAH LEE STACHEL
                                                        Regional Chief Counsel, Region IX
11                                                      Social Security Administration
                                                        ELLINOR RAVENEL CODOR
12                                                      Special Assistant United States
13                                                      Attorney

14    /s/Robert C. Weems                           By: /s/ Ellinor R. Codor
15    Robert C. Weems,                                 Ellinor R. Codor
16    Attorney for Plaintiff                           Special Assistant United States
                                                       Attorney and Attorney for the
17
                                                       Defendant (per e-mail authorization)
18
19
      SO ORDERED:
20
21   Dated: November 25, 2020
22                                                    __________________________________
                                                      __
23                                                    DENNIS M. COTA
24                                                    UNITED STATES MAGISTRATE
                                                      JUDGE
25
26
27
28
                                               2
     Stipulation and Order
